|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

BARBARA FLETCHER, et a/.,

P|aintitfs,

v_ _ Case No. 3:16-cv-302
HoNEYv\/ELL lNTERNATloNAL, JUDGE WALTER H. RlCE
lNC.,

Defendant.

 

ORDER VACAT|NG FEBRUARY 28, 2017, JUDG|V|ENT iDOC. #59);
SUSTA|N|NG DEFENDANT HONEYWELL |NTERNAT|ONAL, |NC.'S
UNOPPOSED MOT|ON FOR RETURN OF COSTS PA|D |NTO
ESCROW (DOC. #74); JUDGl\/IENT TO ENTER |N FAVOR OF
DEFENDANT AND AGA|NST PLA|NT|FFS; CASE TO FiE|\/lA|N
TERM|NATED ON COURT'S DOCKET

 

The Court previously entered Judgment in favor of P|aintiffs and against
Defendants. Doc. #59. On June 8, 2018, that decision Was reversed by the Sixth
Circuit Court of Appea|s. On November 13, 2018, the Supreme Court of the
United States denied a petition for a Writ of certiorari. The Sixth Circuit issued its
mandate on November 14, 2018.

According|y, the Court VACATES the Judgment that was entered on
February 28, 2017, Doc. #59, in P|aintiffs' favor. Judgment shall instead be
entered in favor of Defendant and against P|aintiffs.

The Court SUSTA|NS Defendant Honeywe|| |nternationa|, |nc.'s Unopposed

Nlotion for Return of Costs Paid into Escrovv, Doc. #74, and D|RECTS the C|erk of

Court to pay to Defendant the funds held in the amount of $11,458.88 either by
regular U.S. mail to Laura Ore||a, Honeywe|| |nternational, |nc., 115 Tabor Road,
|Vlorris P|ains, NJ 07950, or by delivering to counsel for Honeywe||, |V|r. Dona|d
Burton, at the location of the C|er|<’s office in Dayton.

The captioned case shall remain terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division, at

Dayton.

Date: November 19, 2018 % |\©

 

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

